Citation Nr: 0913910	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  04-40 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
November 1971.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Waco, Texas, which determined that new and 
material evidence had not been received to reopen the 
Veteran's previously denied claim for service connection for 
a left ankle disorder.

In May 2007, the Board reopened the Veteran's claim, and 
remanded the matter for further development, including a VA 
examination.  This was accomplished, and in January 2009, the 
VA Appeals Management Resource Center ("AMC") issued a 
Supplemental Statement of the Case ("SSOC"), which 
continued to deny the Veteran's claim.  The claims folder has 
been returned to the Board for further appellate proceedings.


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran's current 
left ankle disorder is the result of a disease or injury in 
service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the evidence of 
record establishes that his current left ankle disorder was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Furthermore, in light of the favorable 
decision for the Veteran in this case, any error in the 
timing or content of VCAA notice, if shown, would be moot.

II. Applicable laws and regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

III. Analysis

The Veteran contends that he injured his left ankle during a 
one-mile run in service.  (See VA Form 4138, May 2002.)

As an initial matter, the Board notes that the Veteran's 
service treatment records are void of any complaints of, 
treatment for or diagnosis of a left ankle injury or 
disorder.  In December 1971, one month following his 
separation from service, the Veteran filed a claim for 
service connection for a left ankle condition, alleging that 
he had sustained an ankle injury in 1969 or 1970.  He 
simultaneously filed a claim for bilateral pes planus, which 
was ultimately granted.  However, his left ankle claim was 
denied based on a finding of no evidence of an ankle 
condition during service.  As explained in the Introduction, 
the claim has since been reopened based on the receipt of new 
and material evidence.

The claims folder contains the Veteran's VA medical center 
("VAMC") and private medical treatment reports from 
February 1980 to August 1995.  However, these records are 
also void of any evidence of a left ankle disorder.

The claims folder also contains private treatment records, 
dated March to August 2002, for medical care rendered by Dr. 
Karina Loya.  These records reveal that during a clinical 
visit in March 2002, the Veteran was seen for complaints of a 
deep, aching pain in the left ankle and mid-foot region, and 
in the right mid-foot region.  An x-ray of the ankles 
revealed no fracture or dislocation; however, there was 
decrease and uneven ankle joint space on the left.

In May 2003, the Veteran was afforded a VA examination, in 
which he reported having chronic left ankle pain since 
sustaining an ankle sprain in service in the early 1970's.  
He complained of weakness, stiffness, occasional swelling, 
instability, fatigability and lack of endurance due to 
limited weightbearing.  He also reported experiencing 
moderate left ankle pain lasting from one to two hours every 
day.  He said that his symptoms were aggravated by standing, 
walking, weightbearing and cold weather, and that the 
symptoms were relieved by rest and pain medication.  An x-ray 
of the left ankle revealed normal findings.  The VA examiner 
opined that the Veteran's left ankle disorder was not related 
to service, as there was no evidence in the claims file 
regarding a left ankle injury or problems related to the left 
ankle.  However, he also diagnosed left ankle arthralgia, 
remote history of injury with residuals.  He further 
concluded that there was not sufficient evidence to relate 
the Veteran's left ankle condition to his pes planus.  

In July 2004, the RO received letters from two of the 
Veteran's former fellow servicemen, both of whom wrote that 
they could attest to the fact that the Veteran had injured 
his left ankle during a test run in service at Fort Lewis, 
Washington.  (See lay statements, July 2004.)  

The claims folder also contains records indicating that the 
Veteran received medical treatment for his left ankle from 
several other private practitioners.  Medical records from 
Dr. R. Bishara, dated June 2004 to November 2004, show that 
the Veteran was treated for several disorders, including 
chronic left ankle pain.  An August 2004 treatment report 
indicates that he complained of experiencing trouble with the 
ankle for many years, but said that it now hurt all the time 
and was worse with weightbearing.  He also reported 
occasional swelling with some limited motion.  Dr. Bishara 
noted that he thought that the Veteran's symptoms were 
basically due to early osteoarthritis.  A June 2007 report 
from Dr. Covington indicates that the Veteran was returning 
for treatment and complained of still having pain in his 
ankle, especially when on his feet a lot.  He was treated 
with an injection of analgesics and a steroid.

Following the Board remand, VAMC treatment records dated 
December 2002 to September 2008 were obtained and associated 
with the claims folder.  A February 2005 treatment record 
indicates that the Veteran was seen for a reevaluation of 
high blood pressure, low back pain, bilateral foot pain and 
left ankle pain.  It was noted that the left ankle was 
neither red nor swollen, and had little tenderness of the 
anterior aspect.  The Veteran was scheduled to obtain left 
ankle x-rays.  In May 2005, he returned to the clinic with 
complaints of left ankle pain that he rated 6 out of 10.  In 
August 2005, November 2006 and May 2008, he was seen with 
complaints of chronic left ankle pain that he rated 7 out of 
10.  In February 2007, he was seen in the podiatry clinic for 
biomechanical instability.  Dorsiflexion of the left ankle 
was less than 5 degrees; eversion was 5 degrees bilaterally; 
inversion was 4 degrees bilaterally.  

In November 2008, he underwent a second VA examination, in 
which he reported left ankle stiffness, swelling and 
instability that he said had improved since wearing an ankle 
brace.  He also reported pain averaging 6 out of 10.  He 
reported flare-ups when standing from 10 to 30 minutes at a 
time; the examiner noted, however, that he was not 
experiencing a flare-up at that time.  He also reported 
missing about two to three days per month from his job at the 
post office due to the condition.  On examination, there was 
tenderness in the intramalleolar region, also more 
predominantly in the left lateral malleolar region.  
Dorsiflexion was 5 degrees; plantar flexion was 15 degrees; 
inversion was 15 degrees; eversion was 5 degrees with end 
range pain in all directions.  There was no additional 
limitation of motion with repetitive use and no change in 
range of motion or incoordination.  There was defuse 1+ edema 
with tenderness that was predominant in the lateral malleolar 
area and tenderness diffusely in the left ankle.  There was 
guarding of movement, but no redness or heat; gait was 
antalgic.  X-rays revealed degenerative joint disease of the 
left ankle with posterior enthesophytes and soft tissue 
thickening in the lateal alular area.  The diagnosis was 
moderately severe left ankle strain.  The examiner concluded 
that it was as likely as not that the Veteran's current left 
ankle condition is a continuation and progression of the left 
ankle injury residuals that occurred during service.  
However, he found that it was less likely than not that the 
Veteran's left ankle condition was the result of his pes 
planus.  

Based on a review of the complete evidence of record, the 
Board concludes that there is at least an approximate balance 
of positive and negative evidence regarding whether the 
Veteran's current left ankle disability is the result of a 
disease or injury in service.  As stated above, when there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  In this case, the first VA 
examiner concluded that, based on an absence of evidence of 
an ankle injury or disorder in the service treatment records, 
the Veteran's current left ankle disability was not related 
to service.  However, there was some conflict in the 
examiner's report in that the Veteran was also given a 
diagnosis of ankle arthralgia, "remote history of injury 
with residual."  [Emphasis added.]  Furthermore, the second 
VA examiner opined that the Veteran's current disorder was a 
continuation of his in-service injury.

In reviewing the second VA opinion, the Board has considered 
the holding of the U.S. Court of Appeals for Veterans Claims 
("Court") in Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), which reaffirmed the proposition that, in evaluating 
medical opinion evidence, the Board may reject a medical 
opinion that is based on facts provided by the Veteran that 
have been found to be inaccurate or that are contradicted by 
other facts of record.  However, the Court also declared that 
the Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
provided by the Veteran, and instead must evaluate the 
credibility and weight of the history upon which the opinion 
is predicated.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

As noted, in this case, the Veteran's service treatment 
records contain no evidence of an ankle disorder.  However, 
the Court has repeatedly held that a Veteran is competent to 
describe symptoms of which he or she has first-hand 
knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  In accordance with the recent decision of the United 
States Court of Appeals for the Federal Circuit in Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), the 
Board concludes that the lay evidence presented by the 
Veteran concerning his continuity of symptoms after service 
is generally credible and ultimately competent, and it is 
also supported by a competent medical opinion suggesting a 
link between the condition and the Veteran's active duty.  
The Board finds that the Veteran's alleged in-service injury, 
and its associated symptoms, are the type of condition that 
he is competent to describe.  See Barr v Nicholson, 21 Vet. 
App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  Furthermore, absent any evidence to the 
contrary, the Board finds the Veteran's statements as to the 
history of his symptomatology during service and since 
separation to be credible. 

Therefore, although the opinion of the second VA examiner was 
based in primarily on the history as reported by the Veteran, 
the Board finds the opinions to be very probative.  
Consequently, the Board finds that the favorable opinion 
places the evidence at least in equipoise as to whether his 
current left ankle disability is related to service.  As 
such, having resolved doubt in favor of the Veteran, the 
Board finds that service connection for a left ankle disorder 
is warranted, and the benefit sought on appeal is granted.


ORDER

Entitlement to service connection for a left ankle disorder 
is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


